Citation Nr: 1623835	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for a seizure disorder (claimed as epilepsy).

3.  Entitlement to a total disability rating based on individual unemployabiltiy (TDIU).  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from January 10, 1972 to January 30, 1974, and received a discharge under honorable conditions.  He had subsequent active duty service from January 31, 1974 to October 29, 1974 that has been determined to be dishonorable for VA purposes.  

The Veteran testified before the undersigned at a hearing in November 2015.  A transcript of that hearing has been associated with the Veteran's claims file.

The Board of Veterans' Appeals (Board) issued a decision addressing the issues listed above in February 2016.  The Board vacated that decision in May 2016, finding that the Board's February 2016 decision was issued prematurely, prior to ruling on a pending motion for an extension of time.  The Board has since granted the Veteran's request for more time to file additional evidence.  The period of extension has expired, and the Veteran has submitted no additional evidence.

The Board observes that subsequent to the Board's now-vacated February 2016 decision, VA obtained another medical opinion as to the etiology of the Veteran's seizure disorder that is pertinent to the key question at issue in this appeal.  As the medical opinion is favorable, and because the Board is granting the Veteran's service-connection claim for a seizure disorder (epilepsy) herein, there is no need for the RO to review the newly-obtained medical opinion in the first instance prior this decision.  

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for memory loss be withdrawn.  

2.  The evidence of record favors a finding that the Veteran's seizure disorder (epilepsy) had its onset during his period of honorable service from January 1972 to January 1974.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for memory loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A seizure disorder (epilepsy) was incurred during and eligible period of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As discussed below, the Veteran has withdrawn his service-connection claim for memory loss, and the Board is granting the Veteran's service-connection claim for epilepsy herein.  Any failure to comply with VA's duties to notify and assist the Veteran with respect to these issues is rendered moot by the favorable actions taken herein.




Analysis

A. Memory Loss

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

Under 38 C.F.R. § 20.204, only an appellant, or an appellant's authorized representative, may withdraw an appeal.  An appeal may be withdrawn as to any or all issues involved in the appeal.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2015).  

During the November 2015 Board hearing, the Veteran's authorized representative stated on the record that the Veteran wished to withdraw the issue of entitlement to service connection for memory loss.  Because the Veteran's authorized representative has clearly indicated the Veteran's wish to withdraw this issue, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review this issue and the claim is therefore dismissed.

B. Seizure Disorder (Epilepsy)

The Veteran contends he has a current seizure disorder (epilepsy) that had its onset during his initial period of honorable service in the United States Army.

At the outset, the Board notes that in a June 2011 Administrative Decision, the VA determined that the Veteran's discharge for his period of military service from January 10, 1972 to January 30, 1974, is considered to have been issued under honorable conditions.  As such, the Veteran is entitled to all applicable VA benefits for this period of service for which he may be eligible.  The Veteran's discharge for his period of service from January 31, 1974 to October 29, 1974, is considered to have been issued dishonorable for VA purposes, and the Veteran is only entitled to health care under Chapter 17, Title 38 U.S.C. for any disabilities to be service-connected for this second period of service.

Thus, the key question at issue is whether the Veteran has a seizure disorder that is related to disease or injury incurred during his first (honorable) period of service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

It is undisputed that the Veteran currently has a seizure disorder.  Indeed, a September 2010 VA examiner specifically diagnosed the Veteran with "epilepsy, grand mal seizures," and private treatment reports dated through 2015 similarly note a diagnosis of a seizure disorder.  See, e.g., a September 8, 2015 treatment report from W.T. Neurosciences.  

The Veteran's service treatment records document the fact that the Veteran experienced seizures during his second period of (dishonorable) service, and fainting spells during his first period of (honorable service).  One such spell during his first period of service occurred on April 11, 1973.  On that day, the Veteran passed out while dressing after returning from overnight duty.  He was observed by his sergeant after following down, had bit his tongue, and was unconscious for 30-45 minutes.  The in-service physician noted that the same thing happened in February 1973 for approximately 10 minutes, with no warning of the impending attack.  Drugs and alcohol were not involved.

There are three medical opinions of records addressing whether the Veteran's seizure disorder had its onset during his first period of service.  First, a December 2010 VA examiner stated that it was "not possible to state without resorting to mere speculation whether a current seizure disorder had its onset during the first period of service."  By way of rationale, the examiner pointed out that "passing out" is a non-specific physical event with a myriad of possible causes, seizure disorder among them.  

In a May 5, 2014 statement, the Veteran's private physician, Dr. T.K.B., stated that it is at least as likely as not that the episodes occurring during the Veteran's first period of service were seizures, if he has a seizure disorder.  The examiner noted that episodes of loss of full consciousness resulting in falling to the ground, episodes lasting 10 and 30-45 minutes in length, episodes involving biting the tongue, and the fact that no drugs or alcohol were involved all supported the diagnosis of an in-service seizure disorder.

Finally, VA obtained a second opinion from another VA examiner in May 2016.  The May 2016 VA examiner reviewed the Veteran's service treatment records and concluded that although the Veteran was diagnosed with and treated for a seizure disorder in his second term, "it is at least as likely as not that his seizure disorder had its onset during his first period of active duty."  The examiner noted that she paid attention to the fact that the attacks (during this first period) were without warning, and included what appear to be tonic clonic movement and tongue biting, which are "highly suggestive of epilepsy/seizure disorder."  

There are no medical opinions of record specifically against the medical opinions of the three examiners described above.  The evidence accordingly favors a finding that the Veteran has a current seizure disorder that first manifested during the Veteran's initial period of honorable service, from January 1972 to January 1974.  The benefit sought on appeal is therefore granted.
  

ORDER

The claim as to entitlement to service connection for memory loss is dismissed.

Service connection for a seizure disorder (epilepsy) is granted.

REMAND

The evidence of record demonstrates that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in January 2004.  Although SSA's January 2004 decision awarding benefits has been associated with the record, no other supportive SSA records have been requested.  On remand, all medical records relating to the SSA's determination should be requested from the SSA, as they are potentially relevant to the Veteran's claim for TDIU.  

The outcome of the Veteran's TDIU claim is also, in part, contingent upon the initial disability rating and effective date assigned by the AOJ for the Veteran's service-connected seizure disorder.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain from the SSA records pertinent to his claim for disability benefits, as well as the medical records relied upon concerning these claims.

2.  After obtaining any available SSA records, and upon effectuating the Board's award of service-connection for epilepsy, readjudicate the Veteran's TDIU claim.  If the benefit sought is denied, issue the Veteran and his agent a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


